Citation Nr: 1122080	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.  He was stationed in Vietnam from July 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder.

On appeal in November 2009, the Board recharacterized the issues to better reflect the Veteran's claims, and remanded the case for additional development so that examinations could be scheduled.

In July 2010, the RO granted service connection for CAD, status post myocardial infarction, awarding a noncompensable evaluation effective August 28, 2003, and awarding a 50 percent evaluation effective February 19, 2010.  The CAD claim is not in appellate status.

The VLJ who conducted the July 2009 hearing and issued the November 2009 decision no longer works at the Board.  In April 2011, the Board advised the Veteran by letter that he had the right to another hearing by the VLJ who will decide his appeal and was asked whether he desired to have a new Board hearing.  See 38 C.F.R. § 20.707.  He declined shortly thereafter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with VA's due process obligations.

Upper Extremity Peripheral Neuropathy

In November 2009, the Board remanded the issue of service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes, for further development.  Specifically, a VA examination was requested to determine whether any currently diagnosed neurological impairment of the upper extremities was caused or aggravated by service or the service-connected diabetes.

A VA examination was performed in February 2010.  The examination was almost entirely limited to the Veteran's lower extremities.  The Veteran is service-connected for peripheral neuropathy of the lower extremities, currently rated as 10 percent disabling for each leg.  The examiner failed to specify whether there was any current neurological impairment of the upper extremities.  The only mention of the Veteran's upper extremities is with respect to the sensory and reflex examinations, which were normal.  No motor examination of the upper extremities was conducted.  Furthermore, there is no indication that the examiner questioned the Veteran about his upper extremities.  

In a July 2010 addendum, the examiner stated that "[t]here were no symptoms or objective findings of peripheral neuropathy of the upper extremities.  No diagnosis of peripheral neuropathy of upper extremities."  The examiner's statements suggest that he has not given any consideration to the Veteran's account of his symptoms, and his opinion is therefore inadequate.  The record demonstrates that the Veteran has complained of tingling/numbness in his hands since December 2005.  During the July 2009 hearing, the Veteran testified that his hands are "tender to the touch" and have "a little sensitivity to cold or heat for days at a time."  Hearing Transcript at 6.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a remand is required to afford the Veteran another examination.

Hypertension

In November 2009, the Board remanded the issue of service connection for hypertension, to include as secondary to service-connected diabetes and service-connected PTSD, for further development.  Specifically, a VA examination was requested to determine whether the Veteran's hypertension was caused or aggravated by service or the service-connected diabetes and PTSD.

A VA examination was performed in February 2010.  The examiner determined that hypertension "is less likely than not" caused by or a result of diabetes.  The examiner reiterated this opinion in the July 2010 addendum.  Both the report and the addendum contain an adequate rationale for the examiner's opinion with respect to aggravation.  However, the examiner did not address the issue of direct service connection.  Accordingly, an opinion is warranted addressing whether the Veteran's hypertension is related to service.  

While the additional delay is regrettable, further remand is required for full compliance with the instructions of the November 2009 Remand Order.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA peripheral nerves examination.  All indicated tests and studies should be performed.  The claim folder and a copy of this remand must be provided to the examiner in conjunction with the examination.  The examiner should address the following:

(a) Does the Veteran have any neurological impairment of the upper extremities?  The examiner must specifically address the December 2005 VA treatment record and the Veteran's July 2009 hearing testimony.

(b) If yes, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities is related to service?

(c) If not, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities is caused or aggravated by the service-connected diabetes?  Aggravation means worsened beyond the natural progression of the disease.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Return the February 2010 VA hypertension examination report to the examiner who conducted it.  Ask the examiner to closely review the entire record and to prepare an addendum addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's present hypertension is related to service; specifically whether there were early manifestations of hypertension in service.  The examiner should consider the history of elevated glucose levels in the Veteran's private medical records.

If the examiner cannot be located, or if it is determined that the Veteran should undergo further examination for his hypertension, schedule the Veteran for medical examination by an appropriate medical professional to determine the nature, extent, and etiology of his hypertension.  All indicated tests and studies should be performed.  The claim folder and a copy of this remand must be provided to the examiner in conjunction with the examination.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, any additional necessary development deemed should be conducted.  If either of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



